Case: 21-40113     Document: 00516098948         Page: 1    Date Filed: 11/18/2021




           United States Court of Appeals                              United States Court of Appeals

                for the Fifth Circuit                                           Fifth Circuit

                                                                              FILED
                                                                      November 18, 2021
                                                                         Lyle W. Cayce
                                  No. 21-40113
                                                                              Clerk


   Tiffany Carver,

                                                           Plaintiff—Appellant,

                                      versus

   Rodrick Atwood, Sergeant; Herman Smith, Officer;
   Keith Watson, Officer,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:19-CV-616


   Before Jolly, Elrod, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
          Tiffany Carver brought suit in federal court against three corrections
   officers, among other defendants. She sued them under both 42 U.S.C.
   § 1983 and Texas common law, alleging the officers had sexually assaulted
   her. The officers failed to respond to their summonses, so the clerk entered
   default against them. Then the court—noting Carver had sued the officers in
   their official rather than personal capacities—dismissed her suit sua sponte
   for lack of subject-matter jurisdiction. It did so with prejudice and without
   giving Carver notice or an opportunity to respond. We reverse and remand.
Case: 21-40113      Document: 00516098948          Page: 2   Date Filed: 11/18/2021




                                    No. 21-40113


                                         I.
          Tiffany Carver was a corrections officer at the Stiles Unit of the Texas
   Department of Criminal Justice (“TDCJ”). In December 2019, Carver sued
   three of her former coworkers—Rodrick Atwood, Herman Smith, and Keith
   Watson. Carver alleged the three men (the “individual defendants”) had
   sexually assaulted her at the Stiles Unit. She brought causes of action under
   both 42 U.S.C. § 1983 and Texas common law. The complaint specified that
   Carver was suing these defendants in their official capacities.
          Carver also brought § 1983 claims against TDCJ and the Stiles Unit.
   TDCJ moved to dismiss on sovereign-immunity grounds. On April 1, 2020,
   the court granted that motion and also dismissed Carver’s claims against the
   Stiles Unit. The court issued an opinion, but the opinion said nothing about
   Carver’s claims against the individual defendants.
          On December 22, 2020, none of the individual defendants had
   responded to their summonses or defended the suit in any way. So the clerk
   entered a default. Then on January 4, 2021, the court ordered the individual
   defendants to “show cause . . . why a default judgment in favor of Plaintiff
   Tiffany Carver should not be granted against them.” The court scheduled a
   show cause hearing for January 20, 2021, but later canceled it for reasons not
   in the record.
          Then the court shifted course. Without giving Carver notice or an
   opportunity to respond, the court dismissed her claims against the individual
   defendants with prejudice. The court reasoned that, because Carver had sued
   the three in their official capacities for money damages, the suits were prima
   facie barred by sovereign immunity. And because no exception to that
   immunity applied, the court lacked jurisdiction entirely. Carver timely
   appealed. A dismissal with prejudice is a final decision, so we have




                                         2
Case: 21-40113     Document: 00516098948           Page: 3   Date Filed: 11/18/2021




                                    No. 21-40113


   jurisdiction. 28 U.S.C. § 1291; see also Molina-Aranda v. Black Magic Enters.,
   LLC, 983 F.3d 779, 783 (5th Cir. 2020).
                                        II.
          We review a district court’s dismissal under Rule 12(b)(1) de novo.
   Spec’s Family Partners, Ltd. v. Nettles, 972 F.3d 671, 674–75 (5th Cir. 2020).
   We accept the complaint’s well-pleaded factual allegations as true. Ibid.
          We first ask whether the district court has a general power to dismiss
   cases sua sponte. It does. Then we ask whether the court has the power to
   dismiss a case sua sponte, with prejudice, and without giving the plaintiff
   notice or an opportunity to respond. It does not. We therefore reverse the
   district court’s judgment and remand the case.
                                        A.
          District courts may, for appropriate reasons, dismiss cases sua sponte.
   For example, sua sponte dismissal is appropriate when a plaintiff fails to
   prosecute her case. See Griggs v. S.G.E. Mgmt., LLC, 905 F.3d 835, 844 (5th
   Cir. 2018) (citing Fed. R. Civ. P. 41(b)). It is also appropriate when a
   complaint fails to state a claim. See Lozano v. Ocwen Fed. Bank, FSB, 489 F.3d
   636, 642 (5th Cir. 2007) (“We have held that a district court is authorized to
   consider the sufficiency of the complaint on its own initiative.” (quotation
   omitted)). And sua sponte dismissal is mandatory when a court discovers that
   it lacks subject-matter jurisdiction. Fed. R. Civ. P. 12(h)(3) (“If the court
   determines at any time that it lacks subject-matter jurisdiction, the court
   must dismiss the action.”); see also Ex parte McCardle, 74 U.S. (7 Wall.) 506,
   514 (1869) (“Jurisdiction is power to declare the law, and when it ceases to
   exist, the only function remaining to the court is that of announcing the fact
   and dismissing the cause.”).




                                         3
Case: 21-40113      Document: 00516098948          Page: 4    Date Filed: 11/18/2021




                                    No. 21-40113


          This case fits into the final category: sua sponte dismissal for lack of
   jurisdiction. The district court concluded it lacked jurisdiction because
   Carver’s claims—against the defendants in their official capacities—were all
   barred by sovereign immunity. Sovereign immunity is indeed a jurisdictional
   bar. See Cambranis v. Blinken, 994 F.3d 457, 462 (5th Cir. 2021). So the
   district court was quite correct that, as a general matter, it could sua sponte
   dismiss the complaint.
                                         B.
          In this case, however, the court’s specific exercise of that general
   power was erroneous: It dismissed the complaint sua sponte and with prejudice.
   Both the Federal Rules of Civil Procedure and our precedents preclude that.
                                         1.
          Let’s start with the Rules. They combine to give plaintiffs a variety of
   ways to fix a defective complaint. If courts could dismiss any complaint at any
   time on their own motion, with prejudice, and without prior notice, those
   provisions would often be rendered nugatory.
          Rule 18 allows plaintiffs to “join, as independent or alternative claims,
   as many claims as [they have] against an opposing party.” Fed. R. Civ. P.
   18(a). And Rule 20 gives plaintiffs latitude to join defendants. See Fed. R.
   Civ. P. 20(a)(2) (“Persons . . . may be joined in one action as defendants if:
   (A) any right to relief is asserted against them jointly, severally, or in the
   alternative with respect to or arising out of the same transaction, occurrence,
   or series of transactions or occurrences; and (B) any question of law or fact
   common to all defendants will arise in the action.”).
          Rules 18 and 20 say nothing about adding a claim or a party after the
   original complaint’s filing. That is where Rule 15 comes in. See Douglas v.
   Wells Fargo Bank, N.A., 992 F.3d 367, 373 (5th Cir. 2021) (explaining that




                                          4
Case: 21-40113      Document: 00516098948            Page: 5    Date Filed: 11/18/2021




                                      No. 21-40113


   “[w]hen a party wishes to add a new claim after the deadline for amending
   the pleadings has passed, the party generally must move for leave to amend”
   under Rule 15); McLellan v. Miss. Power & Light Co., 526 F.2d 870, 872–73
   (5th Cir. 1976) (holding that a plaintiff’s attempt to add a party after filing the
   original complaint is governed by Rule 15 rather than Rule 21), vacated in part
   on other grounds, 545 F.2d 919 (5th Cir. 1977). Rule 15 gives plaintiffs a
   temporary right to amend their complaints. See Fed. R. Civ. P. 15(a)(1)
   (allowing amendment as a matter of course for pleadings “to which a
   responsive pleading is required . . . 21 days after service of a responsive
   pleading or 21 days after service of [certain motions], whichever is earlier”).
   And Rule 15(a)(2) requires courts “freely give leave [to amend] when justice
   so requires.” Fed. R. Civ. P. 15(a)(2).
          This case illustrates how no-notice, with-prejudice dismissals
   undermine the Rules’ edifice of interlocking procedural rights. Carver sued
   the defendants in their official capacities for money damages under § 1983
   and state tort law. As the district court explained, such claims are indeed
   barred by sovereign immunity. See Alvarez v. Akwitti, 997 F.3d 211, 214–15
   (5th Cir. 2021) (“[Sovereign immunity] bars recovering § 1983 money
   damages from [TDCJ] officers in their official capacity.” (quotation
   omitted)). But that does not mean Carver had no options. Perhaps she could
   have amended her complaint to sue the individual defendants in their personal
   capacities. See ibid. (dismissing a § 1983 money-damages claim against a
   TDCJ officer in his official capacity on grounds of sovereign immunity but
   remanding a personal-capacity § 1983 claim against the same officer for
   further consideration). Or, depending on the underlying facts, perhaps
   Carver could have avoided sovereign immunity by adding a new defendant or
   a new claim.
          The dismissal order pretermitted these possibilities. The Rules do not
   allow that approach.



                                           5
Case: 21-40113         Document: 00516098948                Page: 6       Date Filed: 11/18/2021




                                           No. 21-40113


                                                 2.
           Our precedents confirm as much. The broad rule is that “a district
   court may dismiss a claim on its own motion as long as the procedure
   employed is fair.” Davoodi v. Austin Indep. Sch. Dist., 755 F.3d 307, 310 (5th
   Cir. 2014) (quotation omitted). More specifically, “fairness in this context
   requires both notice of the court’s intention and an opportunity to respond”
   before dismissing sua sponte with prejudice. Carroll v. Fort James Corp., 470
   F.3d 1171, 1177 (5th Cir. 2006) (quotation omitted); see also Lozano, 489 F.3d
   at 643 (discussing precedents that generally require “both notice of the
   court’s intention and an opportunity to respond” before sua sponte dismissal
   with prejudice (quotation omitted)). *
           Our precedents also make clear that a jurisdictional dismissal must be
   without prejudice to refiling in a forum of competent jurisdiction. See Mitchell
   v. Bailey, 982 F.3d 937, 944 (5th Cir. 2020) (explaining, in the context of
   sovereign immunity, that “[a] court’s dismissal of a case resulting from a lack
   of subject matter jurisdiction is not a determination of the merits and does
   not prevent the plaintiff from pursuing a claim in a court that does have
   proper jurisdiction. Accordingly, such a dismissal should be made without
   prejudice.” (quotation omitted)). This rule applies with equal force to
   sovereign-immunity dismissals. See, e.g., Warnock v. Pecos Cnty., 88 F.3d 341,
   343 (5th Cir. 1996) (“Because sovereign immunity deprives the court of



       *
         There is one important exception, but it does not apply here. Pre-dismissal notice and
   opportunity to respond are not needed “if the plaintiff has [already] alleged his best case.”
   Brown v. Taylor, 829 F.3d 365, 370 (5th Cir. 2016). A plaintiff has “alleged his best case” if
   the plaintiff (1) “repeatedly declared the adequacy of that complaint in . . . response to [the]
   defendant’s motion to dismiss” and (2) “refused to file a supplemental complaint even in
   the face of a motion to dismiss.” Ibid. (quotation omitted) (citing Lozano, 489 F.3d at 643).
   Given that the defendants did not respond in any way to Carver’s complaint, the best-case
   exception is inapplicable.




                                                  6
Case: 21-40113      Document: 00516098948             Page: 7   Date Filed: 11/18/2021




                                       No. 21-40113


   jurisdiction, the claims barred by sovereign immunity can be dismissed only
   under Rule 12(b)(1) and not with prejudice.”). Therefore, even if the district
   court had afforded Carver the notice required by the Rules, it still should have
   dismissed her complaint without prejudice.
                                   *        *         *
          The judgment of the district court is REVERSED, and the case is
   REMANDED for further proceedings consistent with this opinion.




                                            7